DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-14 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 9, and 13. Claim 1 includes a base module for a switch-cabinet system comprising: a plurality of communication units and connection elements for a plurality of functional modules; wherein each connection element has at least one data connection, wherein each communication unit is connected to at least one data connection of a connection element, respectively, wherein the communication units are connected to each other via a data bus, wherein the base module comprises a first field-bus connection, and wherein the data bus is connected to the first field-bus connection for connecting the communication units to a field-bus in combination with all other elements of the base claim. Claims 2-8 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 9 includes a functional module for a switch-cabinet system comprising: a first module-connection; wherein the functional module has a first field-bus-module connection, wherein the first module-connection element has a first module-data connection, wherein the first field-bus-module connection is connected to the first module-data connection, and wherein the first module-data connection is configured to engage in a first data connection of a first connection element of the base module, said first data connection forming the first field-bus connection in combination with all other elements of the base claim. Claims 10-12 are all dependent upon claim 9 and are considered to be allowable at least for the same reasons as claim 9. Claim 13 includes a switch-cabinet system comprising: a base module having a plurality of communication units and connection elements for a plurality of functional modules; wherein each connection element has at least one data connection, wherein each communication unit is connected to at least one data connection of a connection element, respectively, wherein the communication units are connected to each other via a data bus, wherein the base module comprises a first field-bus connection, and wherein the data bus is connected to the first field-bus connection for connecting the communication units to a field-bus; and a functional module having a first module-connection element which is configured to engage in a connection element of a base module in accordance with any one of the preceding claims; wherein the functional module has a first field-bus-module connection, wherein the first module-connection element has a first module-data connection, wherein the first field-bus-module connection is connected to the first module-data connection, and wherein the first module-data connection is configured to engage in a first data connection of a first connection element of the base module, said first data connection forming the first field-bus connection; and wherein the first module-connection element of the functional module engages in a first connection element of the base module in combination with all other elements of the base claim. Claim 14 is dependent upon claim 13 and is considered to be allowable at least for the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841